Citation Nr: 1706693	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-25 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1978 to November 1983 with additional service in the Army National Guard of Alabama.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The evidence is in at least a state of equipoise as to whether the Veteran's lumbar spine disorder was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

In the Veteran's case, VA treatment records reflect current lumbar spine pathology, including diagnoses of degenerative arthrosis and degenerative disc disease.  See October 2009 VA Back Examination Report.  Additionally, mild neural foraminal stenosis at the L5-S1 level was also identified.  Id.  Thus, a current lumbar spine disorder is established.  See 38 C.F.R. §3.303 (a); Davidson, 581 F.3d 131.  Furthermore, the Veteran's service treatment records (STRs) reflect complaints of and treatment for back problems.  See January 1979 Chronological Record of Medical Care (noting the Veteran's complaints of back pain for two months).  See also November 1978 Clinical Consultation Sheet (noting the Veteran's complaints of "stabbing pain" in the lower back for seven days); December 1978 Chronological Record of Medical Care (noting the Veteran's complaints of back pain for two months).  Accordingly, an in-service injury or incurrence is also established.  See 38 C.F.R. §3.303 (a); Davidson, 581 F.3d 131.

As to nexus, the Veteran asserts he experienced an injury to his back during his active service, and he also reported continuous lumbar spine symptoms during and since his active service.  See October 2016 Board Hearing Testimony; see also October 2009 VA Spine Examination Report (reporting the onset of back problems in 1978 during his active service); October 2016 Spousal Statement (describing the Veteran's symptomatology since his active service).  The Board notes the Veteran is competent to report experiencing an in-service injury as well as the onset of lumbar spine symptoms during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing lumbar spine symptomatology during and since his active service, as the onset, frequency, and duration of such symptoms as pain, tightness, pulling sensation, and limitation of motion are certainly capable of lay observation.  See Id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

Additionally, the Board finds the Veteran's competent statements of continuing lumbar spine symptomatology during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Board notes the Veteran's assertions of continuing back problems since his separation are echoed by his spouse, who is certainly capable of observing this symptomatology and competent to describe observations of her husband's complaints of back issues.  See October 2016 Spousal Statement.  See also Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 307-08; Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  Moreover, the Veterans assertions are further bolstered by the findings of his private treatment provider, F.B., who noted the Veteran had been diagnosed with lower back problems and found that his back disability is related to his period of active service.  See October 2016 Correspondence from F.B.  F.B. based this opinion on a familiarity with and long-term treatment of the Veteran, as well as a review of the Veteran's service records.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  This evidence tends to validate the Veteran's assertion that he initially experienced an in-service back problem, the symptoms of which continued to worsen in the years following his active service.  This report of a continuity of symptomatology thus suggests a link between his lumbar spine disorder and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board acknowledges there is a negative etiological opinion of record in the form of the October 2009 VA spine examination report and opinion.  However, the Board declines to accept this opinion, as it failed to address in any way the Veteran's competent and credible lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Additionally, the October 2009 VA examiner based the negative opinion primarily upon the lack of documentation of "a single significant [in-service] injury," and without the benefit of a review of the Veteran's hearing testimony, the statements of his spouse, or the opinion of his private treatment provider.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also, Nieves-Rodriguez, 22 Vet. App. 295, 304 (the probative value of a medical opinion comes from its reasoning).  Accordingly, the October 2009 VA spine examination report forms an inadequate foundation upon which to base a denial of service connection.

The Veteran has thus competently and credibly described experiencing in-service symptoms which have continued to the present.  See Walker, 708 F.3d at 1338-39; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303 (b)).  And the October 2016 private opinion by F.B. provides a medically sound basis to attribute his currently diagnosed back problems to that symptomatology.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, in the absence of any probative evidence to the contrary, the Board finds the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran, and entitlement to service connection for a lumbar disorder is warranted.


ORDER

Entitlement to service connection for a lumbar spine disorder is granted.



REMAND

Unfortunately, a remand with regard to the remaining claim for service connection for the left shoulder condition is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so the claim is afforded every possible consideration.

The Veteran contends his left shoulder condition is related to his service in the military.  Specifically, he maintains that he injured his shoulder while "pulling cable" during a period of active duty for training (ACDUTRA) with the National Guard at Camp Shelby in Mississippi.  See October 2008 Statement in Support of Claim; see also December 2008 Statement in Support of Claim; January 2010 Statement in Support of Claim.  

Although the bulk of the Veteran's time within the military was in the Army National Guard of Alabama, there has been no verification of periods of ACDUTRA and/or inactive duty for training (INACDUTRA).  See August 2009 Report of Separation and Record of Service in the Army National Guard of Alabama (reflecting the Veteran having more than 15 years of reserve service in the Army National Guard of Alabama in addition to almost 5 years of active federal service).  Rather, the record reflects only one verified period of active duty for special work (ADSW) from May 1996 to June 1996.  Therefore, given the Veteran's assertion that his current shoulder condition relates to an injury sustained during his National Guard service, verification of all periods of ACDUTRA and INACDTRA, as well as any additional periods of ADSW, should be accomplished on remand.  Moreover, it is not clear any attempt has been made by the RO to obtain the Veteran's full treatment or personnel records from the Army National Guard of Alabama.  This is especially important given the Veteran's contention that he was injured during a period of ACDUTRA with the National Guard in Mississippi.  Accordingly, the RO should take appropriate action to obtain the Veteran's complete records for his National Guard service.


Additionally, the Board notes the available medical records note a back injury in 1998 but do not mention a shoulder condition.  Nevertheless, as noted, in statements and testimony put forth throughout the pendency of the appeal, the Veteran stated he injured his shoulder while pulling cable and that he was given a Line of Duty (LOD) determination relating to his shoulder.  Additionally, the Veteran's wife confirmed the Veteran's account concerning his longstanding complaints of shoulder pain throughout his military career.  Despite this, the Veteran has not, as yet, been provided a VA shoulder examination to determine the nature and likely etiology of his claimed shoulder disability.  Additionally, the Board notes that VA clinical evaluation of the Veteran's shoulder noted the presence of shoulder symptoms, including scapular instability; however, the complete diagnostic evaluation could not be completed because critical medical equipment needed to assess the Veteran's shoulder was not working at the time of the Veteran's examination.  See November 2009 VA Physical Medicine Rehabilitation Consultation Report (reflecting that the VA treatment provider was "unable to order/view radiographs" because the requisite system was not working).  Given that the Veteran has competently reported his current symptomatology and the onset of his claimed shoulder disability, considering the medical evidence reflecting current shoulder symptoms, and in light of VA's duty to assist, the Board finds the evidence of record meets the low threshold of an "indication" that the claimed disabilities have a causal connection or association with service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (reflecting that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  Therefore, on remand, he should be afforded an appropriate VA examination for an opinion as to the likely etiology of his shoulder disability.

Furthermore during his October 2016 hearing, the Veteran mentioned having received treatment for his shoulder condition after he left the military in the form of injections.  However, there are no private treatment records detailing a shoulder diagnosis or any shoulder treatments within the Veteran's file.  Consequently, the RO should attempt to obtain private treatment records for the Veteran's shoulder condition.

Finally, as the claims are being remanded, the RO/AMC should also obtain any outstanding VA treatment records and associate them with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Contact the Veteran and request he identify, to the best of his recollection, the provider name, address, and approximate dates of treatment for any additional treatment records for his shoulder condition he would like VA to obtain.

Obtain all records adequately identified by the Veteran and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran must be notified and the unavailability of such records clearly documented.

3.  Contact the National Personnel Records Center (NPRC) and/or any other appropriate source to verify all of the Veteran's periods of ACDUTRA and INACDUTRA in the National Guard, as well as any additional periods of ADSW.  Provide specific dates for any identified periods and associate this information with the claims file.

4.  Take appropriate action to obtain the Veteran's complete treatment records and personnel records for his National Guard service, to include making a request to the NPRC, the Veteran's National Guard Unit, or any other appropriate entity.

5.  All records and/or responses received must be associated with the claims file.  The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from which they are sought.  Such verification must be documented for the record and the Veteran must be provided notice of that fact.

6. After the foregoing development has been completed and all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination of his left shoulder.  The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examination must include any necessary diagnostic testing or evaluation, i.e. X-ray and/or MRI studies, and the examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  The examiner should also elicit a full history from the Veteran.

The examiner is requested to render an opinion as to whether it is least as likely as not (i.e., a 50 percent or higher probability) that any current shoulder issue had its clinical onset during a qualifying period of active military service (whether on active duty, ADSW, ACDUTRA, or INACDUTRA) or is in any way related or attributable to any in-service disease, event, or injury, to include his now-service-connected low back disability.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current shoulder disorder was either (a) caused by, or (b) aggravated by the Veteran's now service-connected low back disability.

In formulating the opinion, the VA examiner is advised that the Veteran, as a lay person, is competent to describe his symptoms of his shoulder condition, and the Veteran's spouse is competent to describe her observations of her husband's symptomatology and describe her husband's complaints of his back and shoulder symptoms.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided it is as medically sound to find in favor of that conclusion as it is to find against it.

7. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

8. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


